DETAILED ACTION

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Examiner’s Amendment 
An examiner's amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee. 
Authorization for this examiner’s amendment was given in a telephone interview with Usman Mughal (Reg. No. 62887) on 01/13/2021.
	
The claims have been amended as follows:

Listing of Claims:

(Currently Amended)	An apparatus comprising:
a first circuitry having a plurality of memory registers wherein the plurality of memory registers [[are]]is part of one or more counters, wherein at least some of the memory registers correspond to at least one of power value or frequency value; 
a second circuitry to establish values for a plurality of features based on samples of values of the plurality of memory registers taken at one or more times within a range of time of predetermined length; and 


(Currently Amended)	The apparatus of claim 1, 
wherein at least some of the memory registers correspond to at least one of: 


(Currently Amended)	An apparatus comprising:
a first circuitry having a plurality of memory registers wherein the plurality of memory registers [[are]]is part of one or more counters, wherein at least some of the memory registers correspond to at least one of power value or frequency value; 
a second circuitry to establish values for a plurality of features based on samples of values of the plurality of memory registers taken at one or more times spaced by a predetermined period; 
a third circuitry to compare the values of the plurality of features against values of a plurality of learned parameters for a reference workload, the comparison including at least one matrix mathematics operation; and
a fourth circuitry to trigger one or more actions based upon the result of the comparison.


(Currently Amended)	A system comprising a memory, a processor coupled to the memory, and a wireless interface for allowing the processor to communicate with another device, the processor including:
a first circuitry having a plurality of memory registers; 
a second circuitry to establish values for a plurality of features based on samples of values of the plurality of memory registers taken at one or more times within a range of time of predetermined length; and 
a third circuitry to compare the values of the plurality of features against a first plurality of learned parameters for a first reference workload, and to compare the values of the 
wherein the plurality of memory registers are part of one or more counters, wherein at least some of the memory registers correspond to at least one of: a power value; a frequency value.

 
(Currently Amended)	The system of claim 17, 
wherein at least some of the memory registers correspond to at least one of: 

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to VOLVICK DEROSE whose telephone number is (571)272-6260.  The examiner can normally be reached on Mon-Fri 8:30 to 5.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jaweed Abbaszadeh can be reached on 571.270.1640.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would 
	
/VOLVICK DEROSE/
Primary Examiner, Art Unit 2187